DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 11/29/2021 has been entered:
Claim 1 – 5, 7 – 9, 12 – 23, 25 – 27, 30, 32 – 43, 45, 46 and 83 – 86 remain pending in the application;
Claim 1 and 86 are amended;
Claim 87 is cancelled.

Applicant’s amendments to claims overcome each and every claim objection and 112(d) claim rejection set forth in the Non-Final Office Action mailed on 05/28/2021. The corresponding claim objection and 112 claim rejection are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitation “each line comprising a plurality of fibres” and submitted on p.11 – 13 that “As a result of this amendment, the two-dimensional set up of the light pattern and fiber array geometry are now positively recited such that the Examiner must now afford these features patentable weight”; “Although Zhou discloses an array of fibres, Zhou does not disclose scanning by illuminating sequential lines of the fibres, where each line comprises a plurality of fibres”; “Aharoni fails to teach illuminating sequential lines of fibres of an array of fibres”; and “Kanayama does not cure the deficiencies of Zhou and Aharoni.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
Since applicant’s amendments change the scope of claim, new reference Hicks (US 5,074,642; published on 12/24/1991) is introduced in new grounds of rejection to teach the amended claim in combination with other cited references. See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 83, applicant submitted on p.13 that “Applicant disagrees with the suggestion that Kanayama is in the same field of endeavor as Zhou because Kanayama is specific to the field of non-invasive systems (see title of Kanayama) involving irradiating a subject's skin (see paragraph [0054] of Kanayama). Meanwhile Zhou is specific to the incompatibly different field of invasive 
Both Zhou and Kanayama are analogous arts to the claimed invention. No matter what PGPub title it is, both Zhou and Kanayama teaches the fiber array and sequentially selectively illuminating specific subset of fibers in the fiber array (see Zhou [0043]; see Kanayama [0058] – [0059]). They both have structural similarities (such as fiber array and light source) and functional overlap (such as sequentially illumination subset of fibers) to the claimed invention. The court has found "the similarities and differences in structure and function of the inventions to carry far greater weight." In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973). Zhou and Kanayama are therefore analogous arts to the claimed invention, especially in the technical area of fiber bundle scanning.
Thus, applicant’s arguments regarding the rejection of independent claim 83 have been fully considered but they are not persuasive.

Regarding the rejections of dependent claim 84 – 86, applicant submitted on p.14 that “the specific irradiation patterns involve irradiating adjacent groups of fibres. Kanayama teaches directly against this approach, instead requiring irradiated fibres to be distanced from each other.” Applicant’s arguments have been fully considered but they are not persuasive.
Although in [0092], Kanayama teaches “keeping predetermined distances between the light irradiation positions of light beams simultaneously applied between the sections”, this does not teach against any variable pattern as required in claim 84 – 
Thus, applicant’s arguments regarding the rejections of dependent claim 84 – 86 have been fully considered but they are not persuasive.

Overall, applicant’s remarks on p.11 – 14 have been fully considered but they are not persuasive and/or the amendments render argument moot in view of new grounds of rejection. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, 12 – 18, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2008/0108867 A1; published on 05/08/2008), and in view of Hicks (US 5,074,642; published on 12/24/1991) and Aharoni et al. (US 2011/0251490 A1; published on 10/13/2011) (hereinafter "Aharoni").

Regarding claim 1, Zhou teaches a probe for ultrasound imaging of tissue ("… the invention provides, in one aspect, devices {i.e., catheters and guidewires} for ultrasonic imaging and …" [0018]; Fig.10 – 12), the probe comprising:
an optical relay ("The photoacoustic fibers 112 … an outer wall 122 and encapsulant 124 which fills the space between the optical fibers and the inner and outer walls." [0050]; Fig.11, 12) having an optically absorbing coating at a distal end of the probe ("Near the outer wall 122 is a photoacoustic layer 126. The photoacoustic layer 
an ultrasound receiver separate from the optical relay ("An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 which is in proximity to that photoacoustic fiber 112." [0050]; see Fig.12);
wherein the optical relay is configured to receive as an input a time-varying spatial pattern of excitation light at a proximal end of the probe illuminating sequential subgroups of the fibres of the array (“The second laser scans the fiber subgroups, illuminating them in sequence, so that all the fiber subgroups are illuminated over a period of time.” [0043]; see Fig.2A which is the proximal end interface; "The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner, so that the entire array is accessed over a predetermined period of time." [0049]; see Fig.11 which is the proximal end interface) and to transmit the excitation light to the distal end of the probe to illuminate the optically absorbing coating in accordance with the time-varying spatial pattern (“A second laser, such as a 523 
wherein the ultrasound receiver is configured to receive reflections of the ultrasound from tissue ("An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 …" [0050]).
Zhou fails to explicitly teach the subgroup of the fibres of the array is line, each line comprising a plurality of fibres; wherein the spatial pattern is to cause the scanning of the ultrasound beam to involve changing a profile of the beam as opposed to moving 
However, in the same field of endeavor, Hicks teaches wherein the optical relay is configured to receive as an input (“A multiplicity of such fiber optics may be gathered together in a bundle along which light passes to illuminate the object at the distal end of the endoscope.” Col.1, Ln.52 – Col.2, Ln.18) a time-varying spatial pattern of excitation light at a proximal end of the probe illuminating sequential lines of the fibres of the array, each line comprising a plurality of fibres (“… the single fiber flying spot is replaced by multiple fiber flying spots. Referring to FIG. 13 multiple cores 40 are shown. Each fiber scans one line in an X, Y raster instead of one fiber scanning in both X and Y.” Col.5, Ln.36 – 48; in optical scanning, a raster in X line then slowly scan in Y direction is equivalent to sequentially illuminating X lines).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber-light source interface as taught by Zhou with the fiber-light source interface as taught by Hicks. By applying the raster scanning mode, it is possible this fiber array “retains the minimal allowed fiber-to-fiber spacing but provides a dense scanning array in Y” (see Hicks; Col.5, Ln.36 – 48).
Zhou in view of Hicks fails to explicitly teach wherein the spatial pattern is to cause the scanning of the ultrasound beam to involve changing a profile of the beam as opposed to moving a beam of a constant profile, where the profile represents a pattern or distribution of ultrasound in a plane perpendicular to a main direction of propagation.


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control "with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 7, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further discloses wherein the ultrasound 

Regarding claim 12, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further discloses wherein the optically absorbing coating comprises an elastomer with an integrated optical absorber ("The photoacoustic layer 126 can be made from a material that is highly absorptive to the ultrasound excitation laser and has a large thermal expansion coefficient. One example of such material is an elastomer such as PDMS mixed with an appropriate amount of carbon black powder." [0050]; carbon black powder is an optical absorber according to its physical property).

Regarding claim 13, Zhou (in the embodiment of Fig.10 – 12) in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and in another embodiment of Fig.7 and 8, Zhou further teaches wherein said spatial pattern of the excitation light is spatially transformed within the ultrasound probe from a first pattern which emerges from the optical relay to a second pattern which illuminates the optically absorbing coating ("A dichroic optical coating layer 44 is deposited at the wedged surface of glass rod 70, such that … whereas light 42 at the photoacoustic wavelength substantially reflects off the coating layer 44. The laser pulse 42 reaches the photoacoustic layer 34 ..." [0047]; FIg.7).


Regarding claim 14, Zhou (in the embodiments of Fig.10 – 12 and the embodiments of Fig.7 and 8) in view of Hicks and Aharoni teaches all claim limitation, as applied in claim 13, and Zhou in the embodiment of Fig.7 and 8 further teaches wherein the spatial transformation includes an angular deflection of excitation light away from the longitudinal axis of the ultrasound probe ("A dichroic optical coating layer 44 is deposited at the wedged surface of glass rod 70, such that … whereas light 42 at the photoacoustic wavelength substantially reflects off the coating layer 44. The laser pulse 42 reaches the photoacoustic layer 34 ..." [0047]; FIg.7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end as taught in the embodiment of FIg.10 - 12 with the implementation of dichroic optical coating layer to deflect the excitation light with certain angle as taught in the embodiment of Fig.7 and 8. Doing so would make it possible to "generate(s) an ultrasonic pressure wave that penetrates into the surrounding fluid and/or tissue" (see [0047]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end as taught in the embodiment of FIg.10 - 12 with the implementation of dichroic optical coating layer to deflect the excitation light with certain angle as taught in the embodiment of Fig.7 and 8. Doing so would make it possible to "generate(s) an ultrasonic pressure wave that penetrates into the surrounding fluid and/or tissue" (see [0047]).

Regarding claim 16, Zhou (in the embodiment of Fig.10 – 12) in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and in another embodiment of Fig.3, Zhou further teaches in which the surface of the optically absorbing coating has a curvature ("The glass rods are enclosed by a photoacoustic layer 34 and a protective layer 38." [0044]; see the cross section of layer 34 in Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught in the embodiment of Fig.10 - 12 with the photoacoustic layer as taught in the embodiment of Fig.3. Doing so would make it possible to "generate(s) an ultrasonic pressure wave that penetrates into the surrounding fluid and/or tissue" (see [0045]).

Regarding claim 17, Zhou (in the embodiments of Fig.10 – 12 and the embodiments of Fig.3) in view of Hicks and Aharoni teaches all claim limitation, as applied in claim 16, and Zhou in another embodiment of Fig.6 further teaches in which said curvature is concave in one dimension to provide an ultrasound focus for the ultrasound beam ("Based on the same principal, another alternative is to make the photoacoustic emission area slightly concave so that the photoacoustic wave propagates into surrounding fluid and/or tissue with minimal divergence." [0046]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught in the embodiment of Fig.10 - 12 with the photoacoustic layer as taught in the embodiment of Fig.6. Doing so would make it possible that "the photoacoustic wave propagates into surrounding fluid and/or tissue with minimal divergence" (see [0046]).

Regarding claim 18, Zhou (in the embodiments of Fig.10 – 12 and the embodiments of Fig.3) in view of Hicks and Aharoni teaches all claim limitation, as applied in claim 16, and Zhou in another embodiment of Fig.3 further teaches in which said curvature is convex to diverge the ultrasound beam ("The glass rods are enclosed by a photoacoustic layer 34 and a protective layer 38." [0044]; see the cross section of layer 34 in Fig.3, the geometric property of layer 34 determines its diverging function).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught in the embodiment of Fig.10 - 12 with the photoacoustic layer as taught in the embodiment 

Regarding claim 26, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further discloses wherein the optical relay comprises an optical fibre bundle ("The photoacoustic fibers 112 are also dispersed and positioned around the guidewire lumen 108 so that they have approximately equal angular separation from each other." [0050]; see Fig.12, all fibers are in the bundle format).

Regarding claim 27, Zhou (in the embodiment of Fig.10 – 12) in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 26, and in another embodiment of Fig.2B, Zhou further teaches wherein the optical fibre bundle is coherent, so that the relative spatial positioning of individual fibres within the optical fibre bundle is the same at the distal end as at the proximal end ("The optical fibers in the subgroup 22 are shaded in FIGS. 2A and 2B for the purpose of visual clarity." [0043]; see Fig.2A as proximal end and Fig.2B as distal end, in the subgroup fiber bundle 22, each fibers are positioned the same distance).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the optical fiber bundle as taught in the embodiment of Fig.10 - 12 with the fiber bundle as taught in the embodiment of Fig.2. Doing so would make it possible to "provide(s) laser energy into a fiber subgroup and directed to the catheter's distal tip for ultrasonic wave excitation" (see [0043]).

Regarding claim 30, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 26, and Aharoni further teaches wherein the individual fibres within the bundle are arranged substantially in a line at the distal end ("… probe 800 comprises a plurality of fibers 802 each with an acoustically active tip 804." [0187]; "The fibers are typically oriented in a linear array, laid side-by side …" [0188]; see Fig.8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control "with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).


Claim 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hicks and Aharoni, as applied in claim 1, and further in view of Kuzmenko et al. (US 5,311,485; published on 05/10/1994) (hereinafter "Kuzmenko").

Regarding claim 2, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further teaches wherein the ultrasound receiver includes an optical light guide, separate from said optical relay ("… these ultrasonic sensors can be implemented in a variety of different ways, including … by fiber optical interferometers. A fiber optic ultrasonic sensor has the advantage of being 
Zhou in view of Hicks and Aharoni fails to explicitly teach the ultrasound-sensitive optical element having a reflectivity that is modulated by ultrasound impinging on said optical element; and wherein the optical light guide is configured to convey interrogation light onto the optical element and to convey reflected light back from the optical element, said reflected light being modulated in accordance said ultrasound reflections from tissue.
However, in the same field of endeavor, Kuzmenko teaches wherein the ultrasound receiver includes an optical light guide ("A single mode optical fiber 17 extends through a passage …" Col.2, Ln.61 - Col.3, Ln.38; Fig.1), and further includes an ultrasound-sensitive ("... an acoustic wave is incident on bladder 13 it causes a pressure variation ... modulating the reflectivity of the interferometer 21 ..." Col.2, Ln.61 - Col.3, Ln.38) optical element ("... to define a Fabry-Perot interferometer generally 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber optical interferometer as ultrasonic sensor as taught by Zhou with the fiber optical interferometer hydrophone as taught by Kuzmenko. Doing so would make it possible to "provide a very small fiber optic hydrophone" (see Kuzmenko; Col.1, Ln.62 - 63).

Regarding claim 3, Zhou in view of Hicks, Aharoni and Kuzmenko teaches all claim limitations, as applied in claim 2, and Kuzmenko further teaches wherein the ultrasound-sensitive optical element is a Fabry-Pérot cavity ("… such that the inner or cleaved end 20 of optical fiber 17 is located in a spaced relation to membrane 15 to 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber optical interferometer as ultrasonic sensor as taught by Zhou with the fiber optical interferometer hydrophone as taught by Kuzmenko. Doing so would make it possible to "provide a very small fiber optic hydrophone" (see Kuzmenko; Col.1, Ln.62 - 63).

Regarding claim 5, Zhou in view of Hicks, Aharoni and Kuzmenko teaches all claim limitations, as applied in claim 3, and Kuzmenko further teaches wherein a distal one of the two reflective coatings in the Fabry-Pérot cavity is convex ("… an outwardly protruding portion or neck 35 having an opening 35', across which is secured a flexible membrane 36 ..." Col.4, Ln.56 - Col.5, Ln.17; Fig.2).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber optical interferometer as ultrasonic sensor as taught by Zhou with the fiber optical interferometer hydrophone as taught by Kuzmenko. Doing so would make it possible to "provide a very small fiber optic hydrophone" (see Kuzmenko; Col.1, Ln.62 - 63).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hicks, Aharoni and Kuzmenko, as applied in claim 3, and further in view of Akkaya et al. (US 2013/0340232 A1; published on 12/26/2013) (hereinafter "Akkaya").

Regarding claim 4, Zhou in view of Hicks, Aharoni and Kuzmenko teaches all claim limitations, as applied in claim 3, except wherein the two reflective coatings in the Fabry-Pérot cavity are dielectric.
However, in the same field of endeavor, Akkaya teaches wherein the two reflective coatings in the Fabry-Pérot cavity are dielectric ("… the reflective element 22 comprises a dielectric mirror {e.g., multilayer structure comprising a plurality of transparent dielectric layers with selected thicknesses and refractive indices to provide a predetermined reflectivity}." [0072]; "... the reflective element 32 of the optical fiber 30 comprises a dielectric mirror at or on the first end of the optical fiber 30 comprising a plurality of dielectric material layers." [0077]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber optical interferometer as taught by Zhou with the fiber optical interferometer acoustic sensor as taught by Akkaya. Doing so would make it possible "to provide a predetermined reflectivity" by adding "dielectric layers with selected thicknesses and refractive indices" (see Akkaya; [0072]).


Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hicks and Aharoni, as applied in claim 1, and further in view of Tom et al. (US 2003/0130657 A1; published on 07/10/2003) (hereinafter "Tom").

Regarding claim 8, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further teaches wherein the optically absorbing coating is located at the surface proximate to the ultrasound receiver ("The catheter has … encapsulant 124 which fills the space between the optical fibers and the inner and outer walls." [0050]; see Fig.12, the photoacoustic layer is located at the surface proximal to sensor).
Zhou in view of Hicks and Aharoni fails to explicitly teach wherein there is at least one ultrasound attenuating component positioned between the ultrasound receiver and the optically absorbing coating, wherein the ultrasound attenuating component acts to reduce the amplitude of ultrasound waves that propagate directly from the optically absorbing coating to the ultrasound receiver.
However, in the same field of endeavor, Tom teaches wherein there is at least one ultrasound attenuating component positioned between the ultrasound receiver and the optically absorbing coating ("… a metal conductor such as a metal hypotube 351. A backing layer 355 of epoxy may be present within the hypotube 351 to absorb ultrasonic signals ..." [0114]; see Fig.8F), wherein the ultrasound attenuating component acts to reduce the amplitude of ultrasound waves that propagate directly from the optically absorbing coating to the ultrasound receiver ("... to absorb ultrasonic signals that are generated or transmitted from the proximal surface of the transducer element towards 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter and fibers layout as taught by Zhou with the hypotube as taught by Tom. Doing so would make it possible "to absorb ultrasonic signals' which is unwanted (see Tom; [0114]).

Regarding claim 9, Zhou in view of Hicks, Aharoni and Tom teaches all claim limitations, as applied in claim 8, and Tom further teaches wherein the ultrasound attenuating component is a metal hypotube ("… a metal conductor such as a metal hypotube 351. A backing layer 355 of epoxy may be present within the hypotube 351 to absorb ultrasonic signals ..." [0114]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter and fibers layout as taught by Zhou with the hypotube as taught by Tom. Doing so would make it possible "to absorb ultrasonic signals' which is unwanted (see Tom; [0114]).


Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hicks and Aharoni, as applied in claim 1, and further in view of Visuri et al. (US 2002/0058890 A1; published on 05/16/2002) (hereinafter "Visuri").


However, in the same field of endeavor, Visuri teaches an acoustic lens positioned distal to the optically absorbing coating ("… with the transducer tip 12 including an absorber 14 and an acoustic lens 15 …" [0025]; Fig.1) to provide an ultrasound focus ("… which focuses shock waves onto a focal point 16." [0025]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end of the catheter as taught by Zhou with the transducer tip mounted on the absorber layer as taught by Visuri. Doing so would make it possible "to generate various types of acoustic waves" (see Visuri; [0035]).

Regarding claim 20, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, except at least one ultrasonically reflective element to deflect generated ultrasound.
However, in the same field of endeavor, Visuri teaches at least one ultrasonically reflective element to deflect generated ultrasound ("In FIG. 5, the end of tip 40 is of a tapered configuration having a member 46 mounted thereto whereby the reflected wave 47 is an inverted {tensile} wave." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the distal end of the catheter as taught by Zhou with the transducer tip mounted on the absorber layer as taught by Visuri. .


Claim 21 – 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hicks and Aharoni, as applied in claim 1, and further in view of Ashkenazi et al. (US 2013/0096413 A1; published on 04/18/2013) (hereinafter "Ashkenazi").

Regarding claim 21, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further teaches wherein the optical absorbing coating is wavelength-selective, and is absorbing at the wavelength of said excitation light ("The photoacoustic layer 126 can be made from a material that is highly absorptive to the ultrasound excitation laser …" [0050]).
Zhou in view of Hicks and Aharoni fails to teach wherein the optical absorbing coating is transmissive at a second wavelength to allow a light of the second wavelength from the optical relay to pass into the tissue.
However, in the same field of endeavor, Ashkenazi teaches wherein the optical absorbing coating is wavelength-selective ("… coated with high optical absorption thermoelastic material layer 2 {hereinafter 'PI layer 2'} …" [0022]), and is absorbing at the wavelength of said excitation light ("PI layer 2 acts as a transmitter that absorbs light at specific wavelengths in order to generate an acoustic tone." [0022]), but is transmissive at a second wavelength to allow a light of the second wavelength from the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught by Zhou with the wavelength sensitive optical absorption thermoelastic layer as taught by Ashkenazi. "The simple nature of these films allows them to be integrated into etalon structures so as to provide an all-optical transmit/receive ultrasound sensor" (see Ashkenazi; [0005]).

Regarding claim 22, Zhou in view of Hicks, Aharoni and Ashkenazi teaches all claim limitations, as applied in claim 21, and Ashkenazi further teaches wherein light of the second wavelength ("The third light source may provide light at a third wavelength, within the transmission range of PI layer 2, used for other optical imaging methods." [0031]) is used for generating ultrasound in tissue using the photoacoustic effect ("… an optical ultrasound transducer as exampled in one of FIGS. 1-5 may be used with photoacoustic imaging…" [0031]; by definition, photoacoustic imaging is using light to generate ultrasound in tissue), and wherein the ultrasound receiver is configured to receive reflections of the transmitted ultrasound from the tissue ("The etalon structure … A resonance shift occurs in response to compression of layer 4. This change in the distance is probed by the continuous wavelength laser." [0023]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught by Zhou with the wavelength sensitive optical absorption thermoelastic layer as taught by 

Regarding claim 23, Zhou in view of Hicks, Aharoni and Ashkenazi teaches all claim limitations, as applied in claim 21, and Ashkenazi further teaches wherein light of the second wavelength ("The third light source may provide light at a third wavelength, within the transmission range of PI layer 2, used for other optical imaging methods." [0031]) is used for generating fluorescence in tissue ("… an optical ultrasound transducer as exampled in one of FIGS. 1-5 may be used with … fluorescence imaging …" [0031]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught by Zhou with the wavelength sensitive optical absorption thermoelastic layer as taught by Ashkenazi. "The simple nature of these films allows them to be integrated into etalon structures so as to provide an all-optical transmit/receive ultrasound sensor" (see Ashkenazi; [0005]).

Regarding claim 25, Zhou in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, except wherein the ultrasound-sensitive optical element is wavelength-selective, so as to be reflective at the wavelength of said interrogation light, but transmissive at a second wavelength to allow a light of the second wavelength from the optical light guide to pass into the tissue.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic layer as taught by Zhou with the wavelength sensitive optical absorption thermoelastic layer as taught by Ashkenazi. "The simple nature of these films allows them to be integrated into etalon structures so as to provide an all-optical transmit/receive ultrasound sensor" (see Ashkenazi; [0005]).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hicks and Aharoni, as applied in claim 1, and further in view of Iwai et al. (EP 0247746 A1; published on 12/02/1987) (hereinafter "Iwai").


However, in the same field of endeavor, Iwai teaches at least one channel for communicating fluid from a point of injection at the proximal end ("Then, a predetermined liquid 4 is injected through the injection portion 2b of the liquid injection tube 2 so as to fill the insides of the fitting portion 2a and the catheter tube 1." Col.3, Ln.48 - 51; Fig.1) to a region surrounding the distal end ("Further the catheter also provides a liquid carrying passage to enable a therapeutic liquid to be introduced and removed to enable debris to be removed." Col.2, Ln.13 - 33; the therapeutic property indicates the interaction of liquid with tissue, which means the liquid is delivered to the region surrounding the distal end).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter as taught by Zhou with the liquid carrying catheter as taught by Iwai. Doing so would make it possible that "that the overall outer diameter of the catheter is much smaller, and it is therefore possible to insert the laser catheter into relatively thin blood vessels" (see Iwai; Col.2, Ln.13 - 33).


Claim 33, 35 – 38, 40 – 43, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hicks, Aharoni and Yeh et al. (US 2010/0113929 A1; published on 05/06/2010) (hereinafter "Yeh").

Note: claim 33 is a proper multiple dependent claim. For the purpose of examination, claim 33 is constructed as dependent on claim 1 for the following prior rejection.

Regarding claim 33, Zhou (in the embodiment of Fig.10 – 12) in view of Hicks and Aharoni teaches all claim limitations, as applied in claim 1, and Zhou further teaches an ultrasound system ("… another embodiment of the catheter of the invention … these ultrasonic sensors …" [0049]) comprising:
the ultrasound probe of any preceding claim (see previous rejection with respect to any preceding claim);
means for generating the excitation light ("… a second laser, such as a 523 nanometer Q-switched pulse laser …" [0049]) having said time-varying spatial pattern ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner, so that the entire array is accessed over a predetermined period of time." [0049]) so as to generate said scanning ultrasound ("Laser pulses emerging from the side a photoacoustic fiber 112 is significantly absorbed by the photoacoustic layer 126 ... generates an ultrasonic pressure wave 128 that penetrates into the surrounding fluid and/or tissue." [0050]).
In another embodiment of Fig.9, Zhou further teaches functions for processing the ultrasound signal from the ultrasound receiver to derive an ultrasound image ("… that the time-domain ultrasonic echo signal from the surrounding tissue can be processed and combined to form an ultrasonic image." [0048]).

Zhou in view of Hicks and Aharoni fails to explicitly teach means for processing the ultrasound signal from the ultrasound receiver to derive an ultrasound image.
However, in the same field of endeavor, Yeh teaches means for processing the ultrasound signal from the ultrasound receiver to derive an ultrasound image ("The electronic device 130, e.g. personal computer {PC} which includes a processor {not shown} … processing the received echoes, reconstructing the image …" [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation as taught by Zhou with superimposed image as taught by Yeh. Doing so would make it possible to provide "an importance basis for judgement" (see Yeh; [0043]).

Regarding claim 35, Zhou in view of Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the excitation light provides the ultrasound beam with a primary direction of propagation into the tissue ("… and generates an ultrasonic pressure wave 128 …" [0050]; see wave direction 128 in Fig.12) and the scanning involves changing the primary direction of propagation ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner …" [0049]; see Fig.12, since the 

Regarding claim 36, Zhou in view of Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the excitation light provides the ultrasound beam with a primary direction of propagation into the tissue ("… and generates an ultrasonic pressure wave 128 …" [0050]; see wave direction 128 in Fig.12) and the scanning involves rotating the ultrasound beam about the primary direction of propagation direction ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner …" [0049]; see Fig.12, since the fiber 112 is sequentially scanned, the direction of wave 128 is rotated according to corresponding fiber 112 in different locations).

Regarding claim 37, Zhou in view of Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the ultrasound probe is configured to direct the ultrasound beam substantially into an image plane ("… and generates an ultrasonic pressure wave 128 that penetrates into the surrounding fluid and/or tissue. An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 which is in proximity to that photoacoustic fiber 112." [0050]; see Fig.12, the position/direction of wave determines the image plane).



Regarding claim 40, Zhou in view of Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the time-varying spatial pattern is controlled to provide the 2-dimensional image for different regions of the tissue ("The ultrasound excitation laser can be scanned to enter the fiber in the array 112 in a sequential manner …" [0049]; see Fig.12, since the fiber 112 is sequentially scanned, the direction of wave 128 is changed according to corresponding fiber 112 in different locations, which results with image of different regions).

Regarding claim 41, Zhou in view of Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the excitation light generates an ultrasound signal at locations in 
In addition, Aharoni further teaches wherein the ultrasound signal at a given location comprises: a pulse; a sequence of pulses; or a set of modulations ("Thus, the location of ultrasound emission is dependent on the wavelength used … Alternatively or additionally, multiple wavelengths are used simultaneously, possibly at different pulse rates and/or relative phases. Thus, a plurality of ultrasound sources can be created at desired relative phases and pulse rates ..." [0149]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control “with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 42, Zhou in view Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 41, and Aharoni further teaches wherein the ultrasound signal at a given location comprises a sequences of pulses or a set of modulations that have low autocorrelation properties ("… possibly at different pulse rates and/or relative phases. Thus, a plurality of ultrasound sources can be created at desired relative phases and pulse rates, allowing various interactions between the sources to be 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control “with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 43, Zhou in view Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 41, and Aharoni further teaches wherein the means for generating the excitation light is configured to generate a sequence of pulses or modulations ("Alternatively or additionally, multiple wavelengths are used simultaneously, possibly at different pulse rates and/or relative phases." [0149]), in which there are at least two different time delays between said pulses or modulations ("… at different pulse rates and/or relative phases." [0149]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control “with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 45, Zhou in view Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 43, and Aharoni further teaches wherein the means for 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control “with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 46, Zhou in view Hicks,  Aharoni and Yeh teaches all claim limitations, as applied in claim 45, and Yeh further teaches wherein the Doppler measurements are superimposed on the ultrasound image ("… a color Doppler image of a flow phantom is made and the distribution of flow velocity is superimposed to B-mode image …" [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation as taught by Zhou with superimposed image as taught by Yeh. Doing so would make it possible to provide "an importance basis for judgement" (see Yeh; [0043]).


Claim 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hicks, Aharoni and Yeh, as applied in claim 33, and further in view of Ashkenazi.

Regarding claim 34, Zhou in view of Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 33, and Zhou in the embodiment of Fig.10 – 12 further teaches wherein the excitation light provides the ultrasound beam with a primary direction of propagation into the tissue ("… and generates an ultrasonic pressure wave 128 …" [0050]; see wave direction 128 in Fig.12).
Zhou in view of Hicks, Aharoni and Yeh fails to explicitly teach the scanning involves translating the ultrasound beam in a direction which is perpendicular to the primary direction of propagation.
However, in the same field of endeavor, Ashkenazi teaches wherein the excitation light provides the ultrasound beam with a primary direction of propagation into the tissue (see Fig. 4, the wire direction is the ultrasound wave direction) and the scanning involves translating the ultrasound beam in a direction which is perpendicular to the primary direction of propagation ("The optical assembly can then be translated perpendicular to the wire's axis in order to create a 1-D synthetic imaging aperture." [0041];  see Fig.11A, the light scanning is equivalent to ultrasound beam scanning, considering the ultrasound wave is generated at the distal end of fiber).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning function as taught by Zhou with the scanning function as taught by Ashkenazi. Doing so would make it 

Regarding claim 39, Zhou in view of Hicks, Aharoni and Yeh teaches all claim limitations, as applied in claim 37, except wherein the ultrasound image is a 2-dimensional image, where a first dimension corresponds to depth into the tissue from the ultrasound probe and the second dimension is formed by the scanning of the ultrasound beam.
However, in the same field of endeavor, Ashkenazi teaches wherein the ultrasound image is a 2-dimensional image ("With the incorporation of fiber optics and 2-D beam scanning, …" [0034]; "… may be incorporated into a forward-viewing IVUS imager …" [0044]; see Fig.11B 2-D image), where a first dimension corresponds to depth into the tissue from the ultrasound probe (See Fig.11B, the depth axis) and the second dimension is formed by the scanning of the ultrasound beam (See Fig.11B, the Scan Dimension).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scanning function as taught by Zhou with the scanning function as taught by Ashkenazi. Doing so would make it possible to provide "a forward-viewing IVUS imager for evaluating Chronic Total Occlusion" (see Ashkenazi; [0044]).


Claim 83 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Kanayama et al. (US 2011/0066023 A1; published on 03/17/2011) (hereinafter “Kanayama”) and Aharoni.

Regarding claim 83, Zhou teaches a probe for ultrasound imaging of tissue ("… the invention provides, in one aspect, devices {i.e., catheters and guidewires} for ultrasonic imaging and …" [0018]; Fig.10 – 12), the probe comprising:
an optical relay ("The photoacoustic fibers 112 … an outer wall 122 and encapsulant 124 which fills the space between the optical fibers and the inner and outer walls." [0050]; Fig.11, 12) having an optically absorbing coating at a distal end of the probe ("Near the outer wall 122 is a photoacoustic layer 126. The photoacoustic layer 126 can be made from a material that is highly absorptive to the ultrasound excitation laser ..." [0050]) for generating ultrasound from excitation light via a photoacoustic effect ("The absorbed laser energy causes a rapid thermoelastic expansion of the photoacoustic layer 126 and generates an ultrasonic pressure wave 128 ..." [0050]), wherein the generated ultrasound propagates as an ultrasound beam into the tissue ("… and generates an ultrasonic pressure wave 128 that penetrates into the surrounding fluid and/or tissue." [0050]), and wherein the optical relay comprises an array of fibres (“… can be scanned to enter the fiber in the array 112 …” [0049]); and
an ultrasound receiver separate from the optical relay ("An ultrasonic echo 129 from the surrounding tissue is detected by a sensor 114 which is in proximity to that photoacoustic fiber 112." [0050]; see Fig.12);


Zhou fails to explicitly teach wherein the optical relay comprises a rectangular array of fibres comprising rows and columns; and wherein the spatial pattern is to cause the scanning of the ultrasound beam to involve changing a profile of the beam as opposed to moving a beam of a constant profile, where the profile represents a pattern or distribution of ultrasound in a plane perpendicular to a main direction of propagation.
However, in the same field of endeavor, Kanayama teaches wherein the optical relay comprises a rectangular array of fibres comprising rows and columns (“… the waveguide unit 14 is comprised of a plurality of optical fibers 71.” [0058]; see Fig.3, 4; “… by forming the irradiation unit 15 from a plurality of optical fibers 72 each having a short axial length” [0122]; see Fig.18).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the optical fiber array as taught by Zhou with the optical fiber array as taught by Kanayama. Doing so would make it possible for “realizing the photoacoustic scanning operation” (see Kanayama; [0122]). 
Zhou in view of Kanayama fails to explicitly teach wherein the spatial pattern is to cause the scanning of the ultrasound beam to involve changing a profile of the beam as opposed to moving a beam of a constant profile, where the profile represents a pattern or distribution of ultrasound in a plane perpendicular to a main direction of propagation.
However, in the same field of endeavor, Aharoni teaches wherein the spatial pattern that is applied to the optical relay is varied in time (“The combination of source 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the controlled laser source as taught by Aharoni. Doing so would make it possible to provide control "with different volumes being addressable using different wavelengths, polarizations and/or via different fibers" (see Aharoni; [0022]).

Regarding claim 87, Zhou in view of Kanayama and Aharoni teaches all claim limitations, as applied in claim 83, and there is no more limitation further limiting the subject matter of claim 83 (see 112(d) claim rejection).


Claim 84 – 86 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Kanayama and Aharoni, as applied in claim 83, and further in view of Peng (US 5,663,550; published on 09/02/1997).

Regarding claim 84, Zhou in view of Kanayama and Aharoni teaches all claim limitations, as applied in claim 83, except wherein the time-varying spatial pattern comprises a circular annulus which is expanded outwards in radius.
However, in the same filed of endeavor (in the art of optical scanning), Peng teaches an optical scanner to generate a time-varying spatial pattern comprises a circular annulus which is expanded outwards in radius (“When the rotation speed is very high, as compared with that for oscillation, the multiple-circular scanning pattern will be produced. As shown in FIG. 2d, when a single circle from a to b is completed during a full rotation of the mirror, these two points are shifted from each other.” Col.5, Ln.36 – 43; see Fig.2d).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the optical scanner as taught by Peng. Doing so would make it possible to generate “multiple-directional scanning pattern” which is desirable (see Peng; Col.1, Ln.12 – 17).

Regarding claim 85, Zhou in view of Kanayama and Aharoni teaches all claim limitations, as applied in claim 83, except wherein the time-varying spatial pattern comprises a linear translational scan of an elongated beam.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the optical scanner as taught by Peng. Doing so would make it possible to generate “multiple-directional scanning pattern” which is desirable (see Peng; Col.1, Ln.12 – 17).

Regarding claim 86, Zhou in view of Kanayama and Aharoni teaches all claim limitations, as applied in claim 83, except wherein the time-varying spatial pattern comprises rotating an elongated beam about an axis of rotation which is parallel to ta primary outward direction of propagation.
However, in the same filed of endeavor (in the art of optical scanning), Peng teaches an optical scanner to generate the time-varying spatial pattern comprises rotating an elongated beam about an axis of rotation which is parallel to ta primary outward direction of propagation (“FIG. 2a shows the scanning geometry, in which a mirror swings or oscillates about the scanning axis 1 and rotates around the orientation axis 2.” Col.4, Ln.45 – 65; “During this time delay, the oscillation axis is rotated by a small angle around the rotation axis and then, the following positive scan line 102 is then orientated at another direction. For various scanning lines, the directions are 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source as taught by Zhou with the optical scanner as taught by Peng. Doing so would make it possible to generate “multiple-directional scanning pattern” which is desirable (see Peng; Col.1, Ln.12 – 17).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

MacAulay et al. (US 2009/0244272 A1; published on 10/01/2009) teach a dynamic spatial light modulator with 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/CHAO SHENG/           Examiner, Art Unit 3793               

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793